Title: To James Madison from Tench Coxe, January 1807
From: Coxe, Tench
To: Madison, James



Sir
January 1807

It is proper that the Government should understand the language held in so important a city as this by the federal partizans, in the present Crisis: I am well assured by information and by my own hearing, that they say "let the Sth.Wn. Country go.  We can still trade with them.  New England will do nothing to prevent it.  They will not stir a step.  We should have had an army—we must have an army.  The federalists are for the separation" &c &ca.
They see where the gain of power would be, if Kentucky & the Mississippi country to the gulf were to be cut off from the United States.  They see too, that our country would have what most & perhaps alone can influence a change of it’s democratic government—that is to say an antirepublican Neighbour under the protection of one or more of the great European Nations, the secret cabinets of all which are hostile to our constitutional principles.
I recommend, upon public and personal grounds, that the government render manifest, as early as may be proper, every measure they may have covertly adopted to probe, check and frustrate the apparently dangerous measures proved by Mr. E. to have been contemplated by Mr. Burr: and by other circumstances.
This affair will greatly injure our character and prosperity, so far as the latter depends on the confidence of men of property of foreign nations—that is, very considerably indeed.  For ostensibly or covertly they own more than half of all our funds and national corporations, and much of others.  Trembling at subversions and derangements in Europe, they will still more fear the consequences of such things in a scene so distant as America.  I have the honor to be, Sir, Yr. respectf. h. St.

T: Coxe


(private)

